UNITED STATES DISTRICT COURT
f DISTR_ICT OF MARYLAND '
101 W. Lornbard Street
Baltimore, Maryland 2120] -2691

November l, 2018

Catherine Denise Randolph
9204 Swiven Place
Rosedale, Maryland_ 21237

Re: l\/Iiscellaneous No. 15-369

Dear Ms. Randolph:

The Court received your filings on October 9, 2018, October l9, 2018, October 22, 2018,
and November l, 2018. The documents Were carefully read and pre-Screened by the Court
pursuant to the case of fn Re.' Catherirze Denise Randolph, Miscellaneous No. 15-369 (D. Md.).
They are now being returned to you, as they do not have a colorable basis in law and fact, and
they raise allegations similar to those in your previous Hlings.

Despite the informal nature of this memorandum, it shall constitute an Order of this
Court, and the Clerk is directed to docket it accordingly in Miscellaneous No. 15-369 (D. Md.).

Very truly yours,

' tila 74 id

Jamés K. Bredar
Chief Judge

 

